Citation Nr: 1508099	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-08 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits on appeal.

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran's migraine headache disability preexisted service and clear and unmistakable evidence shows that this disability was not aggravated by service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in October 2012.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran did not have a current diagnosis of migraines due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his current headaches, claimed as migraines, were caused or aggravated by his military service.  He has specifically contended that his migraines "were aggravated by service as [a] machinist mate in noisy engine rooms for 4 years."  

A review of the service treatment records shows that the Veteran reported pre-service "frequent or severe headache" in his January 1968 enlistment report of medical history.  The examining professional noted that the Veteran had headaches from sinusitis-"clearing."  Physical examination was within normal limits.  

In a July1968 service treatment record, the Veteran complained of a sore throat, headache, and cough.  There were no other in-service records showing complaints of headaches or migraines.  The Veteran's April 1972 service separation medical examination revealed no chronic headache disability.  

In conjunction with his claim for service connection, the Veteran underwent a VA examination in February 2008.  The examiner diagnosed the Veteran as having migraine headaches.  The Veteran reported that these headaches have existed for 43 years.  The examiner did not provide an etiological opinion with respect to the diagnosed migraines.  

The Veteran was afforded a VA examination in October 2012 during which he was diagnosed as having migraine headaches.  The Veteran reported that he has sinus headaches that turn into migraines, and has experienced them since the military.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's migraines clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  

In reaching this opinion, the examiner noted that the Veteran was shown to have resolving headaches upon enlistment.  The service treatment records were also silent for any headache disability.  The examiner further noted that the Veteran has not been treated for headaches and is not on prophylactic medication for migraines.  As the migraines are episodic in nature, and there is no evidence of an ongoing disability requiring treatment, and was not otherwise aggravated beyond its natural progression.  There is no clinical opinion to the contrary.  

During the Veteran's May 2013 hearing, he reported that the only headaches he had prior to service were those related to a cold.  He testified that his headaches got really severe within the year following discharge from service.  

Initially, the Board notes that the Veteran's reports of medical history at enlistment showed his report of headaches from sinusitis, but he was not otherwise shown to have any headache disability at enlistment.  As such, the Veteran will be presumed to have entered his period of service in sound condition with respect to any headache disability.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence clearly shows that the Veteran's headache disability/migraines preexisted his military service.  As noted above, the October 2012 VA examiner considered the contemporaneous evidence of record, including the post-service clinical records, and concluded there was clear and unmistakable evidence that the Veteran's headache disability/migraines preexisted his military service and was not aggravated thereby.  The Board finds that this conclusion is clearly supported by the medical evidence of record.  Moreover, the examiner provided a detailed rationale indicating that the Veteran was clearly reported pre-service headaches and there was no indication that the Veteran suffered headaches beyond their natural progression during military service.  

The examiner, nevertheless, found that the in service treatment is not representative of an aggravation beyond the natural progression of his headache disability.  The Board finds that this examination report is the most probative evidence regarding the question of pre-existence of a headache disability/migraines and whether such was aggravated during service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above, the Board finds that the Veteran's currently diagnosed migraine headaches clearly and unmistakably preexisted his military service, and they were not clearly and unmistakably aggravated beyond their natural progression during service.  Although the Veteran did not have a specific finding of a headache disability at the time of enlistment, he clearly reported pre-service history of headaches, and this is supported by the medical evidence of record.  Additionally, the competent and credible evidence of record shows that the Veteran's headache disability was clearly and unmistakably not aggravated during his military service.  On the contrary, while the Veteran received treatment for headaches once during service, physical examinations during service were unremarkable for abnormal findings.  As the headache disability underwent no permanent increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the record demonstrates a current diagnosis of migraines, it does not contain reliable evidence of aggravation of the pre-existing headache disability in service. 

Furthermore, even if the Veteran were sound upon entry into active duty, the evidence does not show in-service onset of a chronic headache disability.  He was treated for headaches associated with a cold during service, but otherwise had no additional treatment.  The 2012 VA examiner did not link the Veteran's current disability to service.  Furthermore, the Board has also considered the Veteran's statements concerning the etiology of this claimed disability, and the lay statements.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, although the Board recognizes that the Veteran is sincere in his belief that his current migraine headaches are related to his time in service, he is not otherwise competent to state whether his headache disability is related to service or aggravated thereby.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

To the extent that the Veteran reports that he had symptoms of a headache disability during service and that he experienced worsening symptoms in the years following service, the Board the Veteran is competent to report that he experienced such symptoms.  Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran currently reports a history of headache problems dating to service, there are no competent clinical opinions linking his currently diagnosed headache disability to service, and in fact, the only competent evidence of record (the October 2012 opinion) shows no link.  The service treatment records are evidence against the claim.  Notably, the Veteran has neither identified nor submitted any evidence which shows worsening of his headache disability during service.  Any assertion that the Veteran "noted" worsening of his headache disability during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a headache disability/migraines, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).


ORDER

Service connection for migraines is denied.


REMAND

Unfortunately, the Board finds that additional evidentiary development is necessary regarding the Veteran's sinusitis.  

The Veteran was afforded a VA examination in October 2012, during which the examiner found no diagnosis of chronic sinusitis (the examiner had diagnosed acute sinusitis and a history of rhinitis).  However, in a February 2008 VA examination, the examiner found that the Veteran had sinusitis, but no opinion was given.  

It is important to note that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  

Here, the Veteran has been diagnosed as having sinusitis during the appeal period, although the most recent VA examiner found no evidence of sinusitis.  As such, a supplemental opinion is required as to the etiology of any sinusitis shown during the appeal period.  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the October 2012 VA examiner, if available, for supplemental opinions.  If the October 2012 VA examiner is not available, forward the claims file to another appropriate examiner for the requested opinions.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to the following for any diagnosed nasal/sinus disability (this includes any nasal/sinus disability diagnosed at any time during the appeal period):

a) Opine whether any nasal or sinus disability diagnosed during the appeal period clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service

b) For any nasal or sinus disability that did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should provide a complete rationale for any opinions provided.  It is left to the examiner's discretion whether to reexamine the Veteran.  

2.  Perform any additional development deemed necessary. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


